Citation Nr: 1735828	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-52 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James J. Mullen, Attorney


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to August 1961.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to TDIU based on his service-connected disabilities because he has been unable to work since 2013.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015)

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities satisfy the schedular criteria under 38 C.F.R. § 4.16(a) throughout the appeal.  The service-connected disabilities include hearing loss and psychiatric disability, each of which are rated as 50 percent disabling; his combined evaluation is 80 percent, effective May 11, 2015.  The Veteran raised a claim for a TDIU in his application for disability compensation and related compensation benefits which was received in July 2015 and the record shows he has not been gainfully employed during the appeal.

In March 2014, the Veteran underwent a VA examination to determine the severity of his hearing loss.  The examiner noted that the Veteran's first visit with a physician was in October 2006 and he was diagnosed with bilateral otalgia.  This disability had progressed to the point that the Veteran could not put hearing aids in without pain.  

In a May 2015 statement in support of claim, the Veteran maintained that since being diagnosed with a service-connected hearing loss and service-connected otalgia, his inability to hear has clearly prevented him from participating in social conversation and talking on the telephone.  He indicated that it was embarrassing and frustrating to continually have to say "say again," "what did you say," and "I must be looking at your face."  He also asserted that his otalgia continued to prevent him from wearing his hearing aids, which compounded his hearing problems.  The Veteran reported that his hearing loss caused him irritability, frustration, nervousness, and anger.  

At a June 2015 VA examination for mental disorders, the Veteran was diagnosed with anxiety and disturbances of motivation and mood secondary to his service-connected disabilities of impaired hearing, tinnitus, and otalgia.  The Veteran reported that he could become frustrated easily, particularly in situations where he could not hear what people are saying to him.  He reported that he had developed a problem of grinding his teeth, which he stated was related to anxiety.  He stated that when he got anxious about not hearing people speak to him or not hearing vehicles drive near him, he would become anxious and sometimes angry and "had a propensity to grind his teeth."  The examiner noted that the Veteran had been in counseling for a month at Providence VA Medical Center.  In a July 2015 rating decision, the Veteran was service-connected for an unspecified anxiety disorder associated with his hearing loss, effective May 11, 2015.

Another opinion was offered by a VA examiner in July 2015.  The examiner noted that despite the trial of numerous styles of hearing aids, the Veteran was unable to wear them for more than an hour at a time due to the pain and discomfort they caused in his ears.  As a result, his ability to interact with other people was severely limited.  The Veteran heard very little without his hearing aids.  The Veteran reported that he had stopped attending community meetings and social gatherings because he could not follow the conversations and felt left out.  The examiner noted that this had understandably caused frustration and sadness.  The examiner also noted that the Veteran had very loud bilateral tinnitus which interfered with his ability to hear and also caused anxiety and anger.  The Veteran had reported the anxiety made him clench his jaw while he was awake and asleep.  The examiner noted that this led to ear and jaw pain as well as headaches.

At a September 2015 VA examination, the examiner found that the Veteran had a hearing loss which would pose significant challenges for him to hear and understand normal conversational level speech.  However, the examiner concluded that the degree and configuration of the Veteran's hearing loss alone would not prevent him from obtaining or maintaining gainful physical or sedentary employment, especially with the use of hearing aids, assistive listening devices, and Americans with Disabilities Act (ADA) accommodations.  The examiner further noted that under the ADA an employer would make reasonable accommodations as necessary to facilitate communication, provide for a safe work environment, etc.  The examiner noted that vocational rehabilitation offers counseling and other services to assist people in securing employment, including deaf and hard-of hearing individuals.  She concluded that with binaural amplification, use of visual and contextual cues, and ADA accommodations the Veteran would be able to obtain and/or maintain gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments.

Another VA opinion was obtained in September 2016.  The clinician agreed that the Veteran's hearing loss would make it difficult for him to work in an employment setting and there would be challenges to certain positions.  However, the examiner believed that hearing loss, no matter what the severity, was never enough to say that a person was unemployable.  The examiner indicated that when the Veteran was seen for hearing aid fitting and ear pain in March and May 2015 he spoke of left ear pain and was not wearing his left hearing aid.  The examiner concluded that with the use of the right hearing aid (and even without any hearing aids), in a setting with limited background noise, working face-to-face in close proximity with others, with telephones modifications as well as reasonable accommodations made by an employer in order to facilitate communication and provide a safe work environment, the Veteran would be considered employable.  Her final analysis was that hearing loss alone is not sufficient to concede unemployability.

The record shows that the Veteran worked in sales.  Here, he has significant bilateral hearing loss, which is evaluated as 50 percent disabling.  Further, he is unable to wear hearing aids due to discomfort.  His psychiatric disability is also evaluated as 50 percent disabling.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, and primarily his bilateral hearing loss and psychiatric disability, prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013)

ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


